Citation Nr: 1102649	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-23 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for claimed sleep apnea, to 
include as secondary to the herniated disc of the cervical spine.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty for training from May 1985 to 
August 1985.  He served on active duty from February 1991 to 
April 1991 and from September 2005 to May 2006, with additional 
service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision issued by the RO.


FINDING OF FACT

The currently demonstrated mild obstructive sleep apnea was not 
present during the Veteran's periods of service, and is not shown 
to be causally or etiologically related to the service-connected 
herniated disc of the cervical spine.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by military service 
and is not shown to be proximately due to, the result of, or 
aggravated by his service-connected herniated disc of the 
cervical spine.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in July 2008 and May 2010.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim and identified his duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the July 
2008 and May 2010 letters sent to the Veteran.  The notice 
requirements pertinent to the issue addressed in this decision 
have been met and all identified and authorized records relevant 
to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Law and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).    

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service connection 
has not been granted is proximately due to, or the result of, a 
service-connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  Id.  The 
rating activity will determine the baseline and current levels of 
severity under VA's Schedule for Rating Disabilities (38 C.F.R., 
part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  Id.             

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2010).

Factual Background and Analysis

The Veteran contends that his mild obstructive sleep apnea is due 
to his service-connected herniated disc of the cervical spine.  
In this case, there is no evidence to substantiate any causal 
relationship between his service-connected herniated disc of the 
cervical spine and his claimed sleep apnea.  As such, no action 
is required to establish the "baseline level of severity" of 
his service-connected herniated disc of the cervical spine and 
the provisions of 38 C.F.R. § 3.310(b) are not directly relevant 
to this case.

The service treatment records from the Veteran's periods of 
service contain no reference to, treatment for or diagnosis of 
sleep apnea.  Subsequent to service, the first documentation of 
sleep apnea was an August 2008 private facility sleep study 
reporting a diagnosis of mild (to moderate) obstructive sleep 
apnea.

An August 2008 statement from JTE, a retired service associate of 
the Veteran was to the effect that he lived with the Veteran in 
the medical retention unit from February to July 2006.  He 
recalled the Veteran's sleeping problems, including snoring, and 
the intervals when he appeared to stop breathing for 30 to 45 
seconds.  He noted that the Veteran did not complain much about 
his problems.    

In a March 2009 VA examination report, the Veteran reported that 
he felt his sleep apnea was due to the fact that he could not 
position his head correctly to get an open airway while sleeping 
at night due to his service-connected spinal conditions.  He used 
a CPAP machine which was helpful but the nasal pillows caused 
irritation of his nose and the mask was cumbersome.  He never 
felt rested and was always tired.  He averaged approximately 4 
hours of sleep per night.  He was not a smoker and worked for the 
city fire department, mainly providing support services.

Objectively, pulmonary function tests confirmed the diagnosis of 
mild obstructive sleep apnea.  The physician opined that the 
Veteran's sleep apnea was not a result of his service-connected 
spine conditions.  To that end, the physician explained that 
obesity was the best documented risk factor for obstructive sleep 
apnea.  In this regard, the Veteran's body mass index (BMI) was 
32.7 which was consistent with obesity.

In a July 2010 VA examination report, the diagnosed mild 
obstructive sleep apnea was confirmed.  The physician opined that 
the sleep apnea was not related to the cervical spine disability.  
In this regard, the physician explained that sleep apnea was an 
upper airway problem, typically related to redundant soft tissue 
in the posterior pharynx.  The physician also concluded that the 
sleep apnea was not aggravated (worsened beyond the natural 
progression) by the Veteran's cervical spine disability.  To that 
end, the physician explained that the Veteran's cervical spine 
disability was not likely to have aggravated the Veteran's sleep 
apnea.  In this regard, the physician explained that the cervical 
spine disability may directly interfere with the Veteran sleep in 
that it prevents him from getting comfortable; however, it did 
not influence the Veteran's sleep apnea.

Given its review of the record, the Board finds that service 
connection for the claimed sleep apnea is simply not warranted 
either on a direct or secondary basis.  In this regard, service 
treatment records are silent for a diagnosis of sleep apnea, or 
for any complaints or symptoms evenly mildly associated with 
sleep apnea; thus there is no basis for direct service 
connection.  In the March 2009 and July 2010 VA examination 
reports, the physicians concluded that the sleep apnea was not 
the result of the Veteran's service-connected cervical spine 
disability.  In the July 2010 VA examination report, the 
physician further clarified that the sleep apnea was not 
aggravated as a result of the Veteran's service-connected 
cervical spine disability.  

The regulations are clear that service connection will be allowed 
for a current disability proximately that is due to or the result 
of a service-connected disability.  In this case, the evidence of 
record simply fails to show that the Veteran's currently 
diagnosed mild obstructive sleep apnea was proximately due to, 
the result of, or aggravated by his service-connected herniated 
disc of the cervical spine.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. at 448 (1995).  

The Board emphasizes at this point that this decision does not 
imply that the Veteran is not sincere in his belief that his 
sleep apnea is causally or etiologically related to his service-
connected cervical spine disability.  While the Veteran is 
competent to provide testimony or statements relating to symptoms 
or facts of events that he has observed and is within the realm 
of his personal knowledge, he is not competent to establish that 
which would require specialized knowledge or training, such as 
medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).  He may sincerely believe that his sleep apnea was 
proximately due to, the result of, or aggravated by his service-
connected cervical spine disability, as a lay person, he is not 
competent to render a medical diagnosis or an opinion concerning 
medical causation.  Likewise, the Board has considered the 
statement of JTE regarding the Veteran's snoring in service.  In 
this regard, it is now well established that lay people without 
medical training, such as the Veteran, are not competent to opine 
on matters requiring medical expertise.  38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  In this case the competent medical 
evidence finds no etiological relationship between the sleep 
apnea and the service-connected herniated disc of the cervical 
spine.  In the absence of such evidence, service connection is 
not warranted.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding this issue on appeal because the 
preponderance of the evidence is against his claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this issue on appeal is denied.


ORDER

Service connection for sleep apnea, to include as secondary to 
the service-connected herniated disc of the cervical spine is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


